Appeal Dismissed and Memorandum Opinion filed March 5, 2020.




                                       In The

                     Fourteenth Court of Appeals

                               NO. 14-19-00821-CV

        IN THE ESTATE OF CYNTHIA HUTCHISON, DECEASED

                     On Appeal from the Probate Court No 3
                             Harris County, Texas
                       Trial Court Cause No. 411054-402

                          MEMORANDUM OPINION

      This is an appeal from a judgment signed September 16, 2019. The reporter’s
record has not been filed. On November 26, 2019, the clerk of this court notified the
parties that we would consider and decide those issues that do not require a reporter’s
record unless appellant, Anthony L. Hutchison, provided this court with proof that
he had paid or made arrangements to pay for the record. Such proof was due by
December 11, 2019. Appellant did not file such proof or other response.

      On January 14, 2020, we ordered appellant to file a brief by February 13,
2020. We cautioned that we would dismiss the appeals for want of prosecution if no
brief was filed. See Tex. R. App. P. 42.3(b). No brief has been filed.
      Accordingly, the appeal is dismissed.

                                  PER CURIAM

Panel consists of Justices Wise, Jewell, and Poissant.




                                         2